DETAILED ACTION
Response to Arguments
1.	Applicant’s arguments, see Remarks, filed Feb 3, 2021, with respect to claims 26-38  have been fully considered and are persuasive. Specifically, upon a review of the claims in light of the response, the explanation that “ that claim 26 recites a third signal edge (Id. ref. 10) of the same type as the first signal edge (e.g., High). The third signal edge allows for two time periods to be encoded in the signal: the first time period separating the first and second signal edges and the second time period separating the second and third signal edges. Sumitomo does not have this third signal edge and as such does not have a second time period” is accepted. Therefore, the rejection  of 26-28,32,34,35,37 has been withdrawn.    Regarding claims 39 and 42, however, Applicant's arguments are not persuasive because these claims do not define a data signal having a signal edge of “a third type.”   Since Applicant relies on the discussion of a third signal edge, which is not present in claims 39 and 42, the argument is insufficient to overcome the rejection. 
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
3.	Claims 39,40,41 are rejected under 35 U.S.C. 103 as being unpatentable over Sumitomo (US2002/0146068). 
Claim 39.
    Sumitomo  discloses an apparatus for generating a data signal, comprising a processing circuit configured to generate the data signal, the data signal comprising alternating signal edges 7 or 1*108.   However, the data rate is a matter of deign choice and thus it would have been obvious to design the data rate of Sumitomo such a number of time periods per second is higher than 1*107 or 1*108 , meeting a design criteria.

Claim 40.
Sumitomo discloses that a time period between 2 signal edges corresponds to a data symbol  (logic “0” or logic “1”) of a communication protocol.
Claim 41.
Sumitomo discloses that the output interface circuit is configured to output the data signal to a wired transmission link composed of one or more transmission lines (communication wires 30).

4.	Claims 42 and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sumitomo (US2002/0146068).
Claim 42.
Sumitomo discloses an apparatus for generating a data signal comprising a processing circuit (MCU) configured to generate the data signal, wherein the processing circuit is configured to adjust time periods between directly succeeding signal edges of the data signal based on respective data portions to be transmitted.  Figs 7-9 show the period between the falling edge and the (immediate) rising edge for logic “0” is different from the period from the rising edge and the falling edge for logic “1.”

Claim 43
Sumitomo discloses an output interface (SCI) for the data signal.

Allowable Subject Matter
5.	Claims 26-38 are allowed.
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KIM whose telephone number is (571)272-3039.  The examiner can normally be reached on 7-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kevin Kim
Examiner
Art Unit 2631



/KEVIN KIM/Primary Examiner, Art Unit 2632